 



Weyerhaeuser Company and Subsidiaries

  EXHIBIT 10 (c)


--------------------------------------------------------------------------------

Pursuant to an arrangement with Mr. Onustock, who became the company’s Senior
Vice President, Pulp and White Paper in 2002, his initial annual salary is
$520,000, he is a participant in the incentive compensation plan for the
company’s senior executives and, beginning in 2003, will be eligible for an
annual bonus and grant of stock options based on the company’s performance and
his performance as an executive officer. As of 2003, he also will be eligible to
participate in the company’s deferred compensation program, will become a
participant in the company’s Supplemental Retirement Program and will be
entitled to other benefits generally available to the company’s top management
team. The company also will pay Mr. Onustock approximately $4,700 per month for
a period of up to three years to cover the costs of apartment rental, utilities,
furnishings, automobile and will pay travel expenses during that period for
travel to his home in Oregon.

 